UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1082


DANNY BRYANT; ROCKYFORK MINE ELECTRONICS, INC.,

                  Plaintiffs - Appellants,

          v.

CARL W. CARICO,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:13-cv-00022-JPJ-PMS)


Submitted:   August 28, 2015              Decided:   September 18, 2015


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellants.   Henry S. Keuling-Stout, KEULING-STOUT, P.C., Big
Stone Gap, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danny     Bryant    and     Rockyfork       Mine     Electronics,         Inc.,

(Appellants) appeal the district court’s order granting summary

judgment in favor of former Deputy Sheriff Carl W. Carico in

their 42 U.S.C. § 1983 (2012) action for malicious prosecution.

We affirm the district court’s judgment.

     We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                         Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).      Summary judgment is appropriate when “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                      Fed. R. Civ. P.

56(a).

     “A   malicious     prosecution      claim   under    § 1983     is   properly

understood as a Fourth Amendment claim for unreasonable seizure

which incorporates certain elements of the common law tort.”

Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (internal

quotation    marks   omitted).       A   plaintiff      must    show    “that    the

defendant (1) caused (2) a seizure of the plaintiff pursuant to

legal process unsupported by probable cause, and (3) criminal

proceedings     terminated     in    plaintiff’s        favor.”        Id.      The

causation     element   requires     a   showing     of    “both     but-for    and

proximate     causation,”      and   “subsequent        acts    of     independent

                                         2
decision-makers        (e.g.,    prosecutors,           grand     juries,     and   judges)

may   constitute       intervening         superseding         causes   that    break   the

causal    chain   between       a    defendant-officer’s            misconduct       and   a

plaintiff’s unlawful seizure.”                Id.

      Officers        may   remain     liable       to     a    wrongfully     prosecuted

defendant    “when      they    have       lied    to    or    misled   the    prosecutor;

failed to disclose exculpatory evidence to the prosecutor; or

unduly pressured the prosecutor to seek the indictment.”                            Id. at

647-48 (citations omitted).                But “a police officer is not liable

for a plaintiff’s unlawful seizure following indictment in the

absence of evidence that the officer misled or pressured the

prosecution.”          Id. at 648 (alteration and internal quotation

marks omitted).

      Appellants        argue       that     the     district       court      erroneously

shifted     the   evidentiary          burden       from       Carico   to     Appellants.

Pursuant to Evans, we conclude that the district court did not

err in holding that Appellants held the burden to demonstrate

that the officer misled the intervening decision-maker rather

than requiring that the officer establish the independence of

the intervening decision-maker.                   See Durham v. Horner, 690 F.3d

183, 189 (4th Cir. 2012) (“[A]n indictment, fair upon its face,

returned    by    a    properly      constituted          grand    jury,      conclusively

determines the existence of probable cause.” (internal quotation

marks omitted)).

                                              3
      Appellants’ second claim on appeal is that Bryant’s arrest,

rather than his later indictment, caused his loss of liberty and

is   actionable.      We   conclude     that        any     error   in      the   district

court’s reasoning was harmless in light of Appellants’ failure

to challenge the existence of probable cause for two of the

arrest warrants issued by the magistrate.

      Finally, to the extent that Appellants’ conclusory claim as

to the seizure of Rockyfork’s inventory preserves the issue for

appeal,   the    record    is     devoid       of    any    evidence     showing     what

information Carico provided to the Commonwealth’s Attorney in

support   of    the   civil      forfeiture         proceedings.         Consequently,

without   evidence        that    Carico        made       material      omissions     or

misrepresentations        in   his   communication           with     the    prosecutor,

Rockyfork failed to demonstrate a prima facie case.

      We dispense with oral argument because the facts and legal

contentions     are   adequately     presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           4